Citation Nr: 0116334	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  97-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left foot bunion and 
hammertoes, as secondary to the service-connected disability 
of meniscectomy, left knee with traumatic arthritis, status 
post total knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel 



INTRODUCTION

The veteran had active duty from June 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating action by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran has a left foot bunion and hammertoes which have 
not been demonstrated to have been caused by his service-
connected left knee disability of meniscectomy, with 
traumatic arthritis, status post total knee replacement.


CONCLUSION OF LAW

Service connection on a secondary basis is not warranted for 
a left foot bunion and hammertoes.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A); 
38 U.S.C.A. § 5017; 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A).

Having reviewed the development conducted in light of the 
VCAA, the Board finds that the issue on appeal is ready for 
appellate review.  All appropriate evidentiary development 
has been accomplished.  The Board is aware of no additional 
evidence which may have a bearing on the issue, and the 
veteran and his representative have not pointed to any such 
evidence.  The veteran has had the opportunity to present 
evidence in support of his claim, including submission of a 
private medical opinion from his doctor.  The veteran 
underwent VA examinations in August 1999, and December 1999, 
and medical opinions regarding secondary service connection 
were rendered in both instances.  Accordingly, the Board 
finds that the dictates of the VCAA have been satisfied as to 
the issue on appeal. 


II.  Factual Background

Service medical records reveal that the veteran injured his 
left knee in service in 1943 while playing football, and that 
prior to service discharge, he underwent excision of torn 
medial meniscus of the left knee.  The service medical 
records are silent for the occurrence of a left foot bunion 
and hammertoes.  

Many years following service separation, in August 1994, the 
veteran underwent left total knee replacement.  In 
conjunction with medical follow-up for the left knee surgical 
procedure, the record reflects that the veteran had 
complaints regarding his left foot.  Specifically, a VA 
medical record dated November 13, 1995 reveals that the 
veteran stated that his left first toe was infected from the 
heel pad which caused his hammertoe to rub.  Examination 
revealed that it was calcified to the top of the toe.  The 
veteran took the lift out of his shoe.  The remainder of the 
examination was referable to the veteran's low back pain. 

On November 21, 1995, the veteran was seen at VA for follow-
up purposes regarding his left knee.  At that time, it was 
noted that his major complaint was that of a hammer toe, left 
foot, second toe, with bunion deformity, rotation, and hallux 
valgus of the big toe.  The examiner noted that the veteran 
was advised of surgical correction of the problem, and that 
the veteran wanted to wait until the spring.  He would be 
seen back in May for consideration of the problem.  In 
another November 21, 1995 VA medical record, the veteran was 
indeed referred for a surgery consultation in the Spring of 
1996 for follow-up for hammer toe, left, second and bunion.  

May 1996 VA medical records show that the veteran was 
evaluated for back pain and other ailments.  At that time, 
however, there was no complaint regarding the left foot 
bunion and hammertoes, nor was an impression of the same 
rendered by the examiner.  

In August 1996, the veteran underwent VA examination for the 
spine.  The examiner, a medical physician, was asked to 
provide an opinion regarding secondary service connection for 
ailments claimed by the veteran, including a left foot 
condition secondary to his left knee meniscectomy and left 
total knee arthroplasty.  The examiner recited the veteran's 
medical history of left knee operations from service and in 
1994.  It was noted that for many years the veteran had a 
malformed left second toe, and that there was no history of 
injury.  The veteran reported that he had a gradual onset of 
that for many years.  He stated that it occurred because he 
was "walking wrong."  The veteran had never had toe 
surgery.  On one occasion he was told that his left leg was 
one centimeter shorter than his right.  He was given a pad to 
put in his left shoe, but that did not help.  Currently, the 
veteran wore a gauze pad around his left second toe, and he 
did not have (left) foot pain.  His subjective complaints 
were referable to disorders other than the left foot.  
Objective findings revealed that on examination of the left 
foot there was a bunion with 40 degrees hallux valgus of the 
first toe.  He had a hammer toe of the second toe, with no 
movement of the posterior interphalangeal (PIP) or distal 
interphalangeal joint.  The PIP joint was fixed in 80 degrees 
of flexion.  Again, it was observed that the veteran wore a 
gauze pad around the second toe.  The examiner noted that 
there was no skin breakdown.  The diagnosis was bunion and 
hammer toe deformity, left foot.  The examining physician 
commented as follows:  

I am asked to address the question of whether this 
veteran's back condition and left foot condition are 
secondary to his knee condition....[I] do not think that 
his left foot condition caused his bunion, or his left 
second toe deformity.  Surgical correction of this 
deformity has been recommended to him in the past.  

In September 1997, the veteran was seen at his private health 
care provider, and his physician stated "Hammertoe left foot 
could possibly be connected to a change of mechanics 
secondary to knee injury - however proof of this is 
impossible."

In August 1999, the veteran underwent VA examination for the 
feet.  The examiner was a medical physician, who was 
different from the examiner in August 1996.  By history it 
was noted that the veteran had noticed for many years that he 
had a bunion on the left foot and a hammer toe on the left 
foot.  The examiner stated that neither of them were 
disabling; that they were essentially asymptomatic; and that 
they were not related in any way to the degenerative 
processes in the knees.  The diagnosis was left second toe 
hammer toe and left foot bunion, essentially asymptomatic.  
X-rays of the left foot were obtained that day, and revealed 
an impression of bunion with moderate hallux valgus and mild-
moderate regional osteoarthritic changes, apparent 
persistently flexed/angulated second toe, and heel spur.  

In December 1999, the examining VA medical physician who 
provided the opinion from August 1999, added an Addendum to 
the record.  Therein, the examiner stated that a professional 
opinion was needed to elucidate his examination of August 
1999.  The examiner stated that, as noted in August 1999, the 
hammertoe of the left foot and left foot hallux valgus were 
not related in any way to the degenerative processes in the 
knees.  Therefore, it was his opinion that it was more likely 
than not that the left foot problem was not related in any 
way to the knee problem.  


III.  Legal Analysis

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

A relevant inquiry in this determination is whether there 
exists medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996); (lay testimony that one 
condition was caused by a service-connected condition is not 
competent to constitute medical opinion).

As indicated above, the Board has reviewed the record in its 
entirety, including the medical opinions of record.  The 
veteran is presently in receipt of service connection for 
meniscectomy, left knee with traumatic arthritis, status post 
total knee replacement, assessed as a left lower extremity 
disability, assessed as knee replacement under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  He seeks service connection 
for a left foot bunion and hammertoes, which he contends is 
caused by the service-connected left knee disability.  

The Board has carefully considered the evidence of record, 
and notes that the medical evidence of record indicates that 
the veteran has complained of, and has been treated for a 
left foot bunion and hammertoes.  The most current medical 
information reveals that the left foot bunion and hammertoes 
are asymptomatic, although the veteran has had problems with 
them in the past.  The veteran's service medical records show 
no indication of left foot problems, including with a bunion 
or hammertoes.  In order for the Board to grant this benefit, 
it has to be shown that there is a proximal relationship 
between the left knee disability and the claimed left foot 
problems.  

The only evidence of that type of relationship is the medical 
opinion provided by the veteran's private physician in 
September 1997, wherein the physician indicated that there 
may be a connection between his left foot bunion and 
hammertoes and the change in mechanics secondary to the 
veteran's left knee injury, but that the same was impossible 
to prove.  This opinion provides only that there is a 
possibility of a relationship, not that there is a proximal 
relationship between the two disorders, and that the 
possibility is impossible to prove.  Therefore, the Board 
finds this medical opinion, while certainly credible, lacking 
in probative value.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. Sept. 29, 1997), cert. denied sub nom. Madden v. West, 
118 S. Ct. 1361 (Mar. 30, 1998), where the Federal Circuit 
reviewed whether the appellant's lay testimony and two 
medical records demonstrated that his psychiatric disorder 
became manifest during the one-year presumptive period 
following separation from service.  Pertinent to our 
discussion is that the Court in Madden discussed the Board's 
imposing duty to analyze the credibility and probative value 
of evidence sua sponte, when making its factual findings, and 
held that the Board is entitled independently to assess the 
quality of evidence before it.  See also Goodsell v. Brown, 5 
Vet. App. 36, 42 (1993) (Board failed to evaluate credibility 
and probative value of physicians' statements); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described.)  

Of record are two medical opinions to the contrary, and, as 
such, the evidence of record certainly calls into question 
the private examiner's conclusion in September 1997.  The two 
other medical opinions of record point to the fact that the 
veteran's left foot bunion and hammertoes are not proximately 
due to or the result of his left knee service-connected 
disability.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 
supra.  Nor have the two other medical opinions, or remaining 
medical evidence of record, shown that additional disability 
resulting from the aggravation of the left foot bunion and 
hammertoes has been shown in this instance.  See Allen v. 
Brown, supra.  Again, the private examiner in 1997 indicated 
quite inconclusively that there may have been aggravation of 
the nonservice-connected left foot problems, but, again, the 
majority of the medical evidence of record shows that the 
veteran's left foot problems are not related in any way to 
his left knee problem.  When, after consideration of all 
evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt of 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  As the evidence in this 
regard is not in relative equipoise, the benefit of the doubt 
is not for application.  Rather, the weight of the evidence 
in this case points to the fact that there is no secondary 
correlation between the alleged disorder and the veteran's 
service-connected disability.  

Again, the Board finds that, together, the August 1996, 
August 1999, and December 1999, opinions and Addendum, 
respectively, outweigh the September 1997 opinion because 
each of those opinions specifically indicate that the 
veteran's left foot problems of a bunion and left hammertoes 
are not related, proximately, or otherwise, to his service 
connected meniscectomy, left knee with traumatic arthritis, 
status post total knee replacement.  As indicated verbatim 
above, each examiner found no relationship, or causation 
between the two disabilities.  The private examiner's opinion 
in September 1997 is not strong enough to outweigh the 
majority of other opinions of record, nor is, as explained 
above, the September 1997 opinion particularly probative 
since the examiner indecisively says that the relationship 
alleged is impossible to prove.  Therefore, the majority of 
the medical evidence in this case does not connect the 
asserted secondary condition to the service-connected 
disability.  See Velez, Locher, both supra. 

Under these circumstances, when the weight of the medical 
evidence indicates that the veteran's current left foot 
disability was not caused by, or is not related to his 
service-connected left knee disability, service connection on 
a secondary basis cannot be granted.  38 C.F.R. § 3.310 
(2000); Harder, Allen, Madden, all supra.  


ORDER

Service connection for left foot bunion and hammertoes, as 
secondary to the service-connected disability of 
meniscectomy, left knee with traumatic arthritis, status post 
total knee replacement is denied.   


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

